Citation Nr: 1452777	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-25 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for foot fungus, claimed as jungle rot.

2.  Entitlement to service connection for foot fungus, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to June 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Regional Office (RO) in Muskogee, Oklahoma.  In July 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

As will be discussed further below, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for foot fungus, claimed as jungle rot has been received.  The Board is granting this aspect of the Veteran's appeal.  The reopened claim for service connection for foot fungus, claimed as jungle rot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision dated in October 2010, service connection for foot fungus/jungle rot was denied and no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

2.  Evidence received since the October 2010 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for foot fungus/jungle rot.  


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for foot fungus/jungle rot.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duty to assist and notify the Veteran in apprising him as to the evidence needed to substantiate, and in obtaining evidence pertinent to, his claim to reopen the previously denied issue of entitlement to service connection for foot fungus/jungle rot.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  With regard to this claim to reopen, the Board is granting in full the benefit sought on appeal.  Thus, without deciding that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Law and Analysis

The Veteran contends that he has submitted new and material evidence sufficient to reopen his previously denied service connection claim for foot fungus/jungle rot.

In an October 2010 rating decision, the RO essentially denied service connection for foot fungus/jungle rot on the basis that there was no evidence of diagnosis or treatment for this condition while on active duty and there was current diagnosis of the condition or a link between it and active duty.  The Veteran did not appeal this adverse determination, nor did he submit new and material evidence within a year following the decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision therefore, became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

In January 2012, the Veteran filed an informal claim, seeking to reopen the claim.  The current appeal arises from the RO's April 2012 rating decision that found new and material evidence had not been received to reopen the matter.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received to reopen the claims for service connection for foot fungus/jungle rot.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

If VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" evidence as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.

The evidence of record in October 2010 consisted of service treatment records as well as post-service clinical records, both of which are void of complaints, findings or treatment suggestive of a foot fungus including jungle rot.  As noted previously, in denying the Veteran's claim, the RO basically found no evidence of a current condition that was related to service.  

Since the October 2010 rating decision, newly-received evidence includes a private lab report dated in May 2011, which shows a diagnosis of trichophyton rubrum, a type of fungus involving the Veteran's nail.  Also of record is statement from an individual who met the Veteran shortly after service discharge and who related his recollections of the Veteran's foot problems over the years.  Other newly-received evidence includes the Veteran's testimony from the July 2014 Board hearing.  The Veteran testified that he had chronically wet feet while serving in Vietnam, but did not notice symptoms until a few months after service and sought treatment at that time.  He also testified that he has had continuous foot problems since then and eventually underwent surgical removal of the toenail of his left great toe.  The fungus has since spread to the toes of both feet.  All of this evidence is new, in the sense that it was not of record when the RO last adjudicated the claim.  

However, the private lab report is also material because it addresses evidence of current a diagnosis -evidence that was not of record at the time of the prior final decision in October 2010.  Likewise, the Veteran's personal testimony is material because it addresses the onset of relevant symptoms during active duty and the continuation of those symptoms since active duty.  In other words, he is competent to report ongoing foot problems since they are within the realm of lay experience and observation.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claim.  Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  However, rather than immediately readjudicating the claim on its underlying merits, the Board finds that a remand is necessary for further development. 

ORDER

New and material evidence having been received, the claim for service connection for foot fungus/jungle rot is reopened, and to this extent only, the appeal is granted. 

REMAND

In light of the Board's finding that the previously denied claim for service connection for foot fungus/jungle rot is reopened, the underlying issue must be considered on a de novo basis.  After review of the record, the Board finds that additional evidentiary development is necessary before a decision can be reached on the merits.  

The Veteran claims service connection for foot fungus/jungle rot and has stated that he first experienced symptoms during service.  As noted above, he has credibly provided testimony of exposure to fungus as a result of continuously wet feet and poor hygiene conditions while serving in Vietnam and of ongoing foot problems since then.  In addition, post service treatment records show a diagnosis of trichophyton rubrum in May 2011.  However, the evidence of record does not otherwise provide a clear picture of any relationship between the Veteran's current foot problems and his active service.  In particular, there is no medical opinion that addresses the etiology of the Veteran's trichophyton rubrum.  Accordingly, in light of the above, the Veteran finds that a VA examination is warranted to obtain an opinion regarding the etiology of any diagnosed foot condition, including trichophyton rubrum.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). 

Also any ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  During his 2014 Board hearing the Veteran testified that he received treatment for symptoms of painful left great toe shortly after service and submitted a VA Form 4142, dated in July 2014, authorizing release of information from Weatherford General Hospital.  The RO must therefore obtain these records as they may contain medical findings and other conclusions that might be determinative in the disposition of this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder or Virtual VA/VBMS folders (as appropriate) copies of all clinical records, both VA and non-VA, pertaining to treatment of any skin disorders that are not already in the claims file.  Provide him with the necessary forms for release for any private treatment records identified.  The Board is particularly interested in any pertinent treatment that the Veteran may have received from Weatherford General Hospital in 1971.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  

2.  Then, schedule the Veteran for a VA examination.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

After examining the Veteran and reviewing relevant evidence in the file, the examiner should clearly identify all foot disorders.  For all diagnosed foot disorders, including trichophyton rubrum, the examiner should provide an opinion whether it is at least as likely as not, i.e., a 50 percent probability or greater, related to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service, or is in any other way causally related to military service.  If any diagnosed foot disorder, including trichophyton rubrum, cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and explain why that is. 

In providing an opinion, the examiner is asked to address the Veteran's reports of chronically wet feet during service as the possible onset of, or precursor to, any current foot disorder, including trichophyton rubrum.  He/She should set forth medical reasons for accepting or rejecting the Veteran's report (lay observations) concerning his chronically wet feet during service.  The examiner is also advised that the Veteran is competent to report his symptoms, and that his assertions of continuity of foot problems since service, which are supported by the lay statement he submitted, must be considered in formulating the requested opinion.  

The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After the above actions are completed, if the claim is not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


